internal_revenue_service number release date index no 468a cc psi plr-106275-00 date re request for revised schedule of ruling amounts taxpayer parent plant location commission a commission b commission c director state statute order a settlement order b plr-106275-00 dear this letter responds to the request dated and subsequent submissions submitted on behalf of taxpayer for a single-year schedule of ruling amounts for commission a and a revised schedule of ruling amounts for commission b in accordance with sec_1_468a-3 of the income_tax regulations taxpayer was previously granted a schedule of ruling amounts for commission b on as set forth below we are denying your proposed schedule of ruling amounts for commission a we are approving the proposed revised schedule of ruling amounts for commission b we understand the facts as presented by taxpayer to be as follows taxpayer files a consolidated federal_income_tax return with parent taxpayer directly owns a percent undivided_interest in the plant which is situated in location the method for decommissioning the plant is the prompt dismantlement and removal method taxpayer is subject_to the jurisdiction of commission a commission b and commission c taxpayer is under the audit jurisdiction of the director for commission a the estimated cost of decommissioning the plant is dollar_figure and this amount escalated at percent annually results in a cumulative future estimated cost of dollar_figure in state enacted statute which provides for deregulation of rates for retail sales of electric generation in state beginning statute permits nuclear plant decommissioning costs to be recovered by an electric utility through a nonbypassable competitive transition charge ctc paid_by all of the utility’s customers in order a commission a determined that taxpayer may recover the net present_value of taxpayer’s remaining unfunded decommissioning costs for the plant through the ctc over the ten-year period ending however commission a and the owners of plant subsequently agreed that taxpayer would instead recover its remaining unfunded decommissioning costs under the terms of settlement settlement provides that taxpayer may recover dollar_figure the net present_value of taxpayer’s remaining unfunded decommissioning costs for the plant in tax_year from the proceeds of the sale of plr-106275-00 taxpayer’s generation properties under settlement no amount of the cost of decommissioning the plant was included in the ctc or otherwise charged directly or indirectly to ratepayers in order b as modified commission b authorized taxpayer to include dollar_figure of decommissioning costs in its cost of service for tax years and dollar_figure for tax_year commission b estimated the total cost of decommissioning the plant to be dollar_figure the taxpayer’s share of this amount is dollar_figure commission b did not estimate the total cost of decommissioning the plant in future dollars for purposes of commission b the level_funding period begins on and ends on and the funding_period begins on and ends on the estimated period for which the nuclear decommissioning fund fund is to be in effect is the estimated_useful_life of the plant is and the qualifying percentage for commission b is percent commission c has not authorized taxpayer to include decommissioning costs in its cost of service therefore taxpayer did not request a schedule of ruling amounts with respect to commission c there are no proceedings pending before commissions a or b that would may result in an increase or decrease in the amount of decommissioning costs to be included in taxpayer's cost of service sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_1_468a-2of the regulations provides that decommissioning costs are included in cost of service for a tax_year only to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during such tax_year or are otherwise required to be plr-106275-00 included in the taxpayer’s income under sec_88 and the regulations thereunder sec_1_88-1 of the regulations provides that the amount of nuclear decommissioning costs directly or indirectly charged to the customers of a taxpayer that is engaged in the furnishing or sale of electric energy must be included in the gross_income of such taxpayer in the same manner as amounts charged for electric energy for this purpose decommissioning costs directly or indirectly charged to the customers of a taxpayer include all decommissioning costs that customers are liable to pay by reason of electric energy furnished by the taxpayer during the tax_year sec_1_468a-3 provides a special rule permitting payments to a nuclear decommissioning fund before receipt of a ruling_amount applicable to the taxable_year if the taxpayer timely filed a request for a ruling_amount for the applicable_taxable_year and has not received the requested schedule of ruling amounts prior to the deemed payment deadline date for that taxable_year however sec_1_468a-3 provides that if as a result of an electing taxpayer making such a payment prior to receiving a schedule of ruling amounts and the ruling_amount approved by the service being less than the ruling_amount proposed by the taxpayer there is a excess_contribution as defined in sec_1_468a-5 then the excess_contribution is not deductible and must be withdrawn by the electing taxpayer in addition any interest earned on account of such excess_contribution must be withdrawn sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning plr-106275-00 fund on the last day of the tax_year if the payment is made on account of this tax_year within ½ months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer's income under sec_88 of the code and the regulations thereunder each schedule of ruling amounts shall be based on the public_utility commission's reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year plr-106275-00 sec_1_468a-3 of the regulations permits the internal_revenue_service to provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under section plr-106275-00 468a-3 f this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which the decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for any_tax year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year plr-106275-00 we have examined the representations and data submitted by the company in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we rule as follows commission a under the settlement adopted by taxpayer and commission no decommissioning costs have been directly or indirectly charged to customers of taxpayer by reason of electric energy consumed during the tax_year and no customers are liable to pay decommissioning costs by reason of electric energy furnished by the taxpayer during the tax_year instead taxpayer will fund these costs from the proceeds of the sale of other generating assets consequently under sec_1_468a-2 of the regulations the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer’s cost of service for ratemaking purposes for the tax_year is zero under the limitations of sec_468a taxpayer may not with respect to commission a make a contribution to the fund nor take a deduction with respect the tax_year and is therefore not entitled to a schedule of ruling amounts for that year as a result of our denial of taxpayer’s requested schedule of ruling amounts with respect to commission a in order to avoid disqualification of the fund under sec_1_468a-5 any amounts contributed by the taxpayer herein to the fund with respect to commission a for the and subsequent tax years as well as any earnings with respect to such amounts must be immediately withdrawn from the fund see generally sec_1_468a-3 commission b the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1 468a- b and of the regulations the taxpayer as one of the owners of the plant has calculated its share of the total decommissioning costs under sec_1_468a-3 of the regulations plr-106275-00 commission b has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer has proposed a schedule of ruling amounts for commission b which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission b and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund for that jurisdiction taxpayer has determined under sec_1_468a-3 of the regulations that the qualifying percentage for commission b is percent the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the lesser amount of the cost of service amount applicable to the fund or the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts for commission b satisfies the requirements of sec_468a of the code approved schedule of ruling amounts for commission b approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts plr-106275-00 generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent they are made while taxpayer is the owner of the plant and only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above in accordance with the power_of_attorney on file with this office this letter is being sent to the taxpayer’s authorized representative in addition a copy of this letter is being sent to the taxpayer and to the director pursuant to sec_1 468a- a of the regulations a copy of this letter must be attached with the required election statement to the taxpayer's federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund sincerely yours peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
